Title: To Benjamin Franklin from Francis Dana, 7 July 1781
From: Dana, Francis M.
To: Franklin, Benjamin


Sir
Amsterdam July 7th. 1781
In my letter of the 1st. of May I requested your Excellency, (in pursuance of the Resolution of Congress) to give me a Credit of Fifteen Hundred pounds sterlg: upon some house here, and proposed Messrs: Fezeau & Grand’s house as I supposed that house wou’d be most agreable to you. You procured me a Credit at Petersbourg for that sum of Mr: Grand at Paris; but in your letter of the 11th. of May in answer to mine, you say, “On second thoughts, if you shou’d have occasion for a part of the Money in Holland, you can draw on me for the sum you want, and I will honour your bills; in which case you will receive so much less on the Petersbourg Credit”—I have accordingly on the 22d. of May taken up Three hundred pounds sterlg: of Messrs: Fezeau & Grand whom I made acquainted with your last proposal: but being detained here much longer than I then expected, I have this day applied for One hundred pounds more, and have been exceedingly mortified by the refusal of Mr: Fezeau, who alledged in excuse, that you had not yet answered their letter acquainting you of their first advance, and as that had not been approved of they cou’d not make another. That besides, you had given orders to them to make no payments on your Account till further order— I shall set off for my Northern Rout in a few Minutes, and finding I may want the last mentioned sum, I have spoken to Messrs: De Neufville & Son for it, and shall draw upon you to that amount in their favour. I shall be careful not to take up money faster than it shall become due to me, and shall make use of the Credit on Petersbourg accordingly— I am in great haste, & must therefore close this without adding further. I am, dear Sir, your most obedient and most humble Servant—
His Excellency Benja: Franklin Esqr; Minister Plenipotentiary &c—
Dr: Franklin
